KUNKLE, J.
Epitomized Opinion
Miller, who was employed by a state prohibition officer, went with one Thomas, who was ignorant of Miller’s said employment, in Thomas’ automobile, to Preble county to obtain some whiskey. Miller secured a quart and two pints of whiskey, gave the two pints to Thomas and after their return to this county turned the quart over to the prohibition officer who then found the two pints irá Thomas’ automobile and had Thomas arrested and" fined for the unlawful possession of liquor. Thomas then filed an affidavit before the mayor of West Milton in this county charging Miller with giving away and possession intoxicating liquor. Miller wa.s found guilty in the mayor’s court and fined $100 and this judgment was affirmed in the Common Pleas. Miller brings error proceedings to this court. Held:
This prosecution is based wholly on the giving away and the possession by Miller of the two pint bottles. The quart bottle being turned over to the officers is not involved. The transaction as to the two pint bottles was wholly completed in Preble county. The mayor of West Milton therefore had no jurisdiction to hear the case. The mayor of West Milton therefore had no jurisdiction to hear the case. Judgment reversed and cause dismissed.